

CURTISS-WRIGHT CORPORATION
RETIREMENT BENEFITS RESTORATION PLAN
As Amended and Restated Effective January 1, 2009
FOURTH INSTRUMENT OF AMENDMENT
Recitals:
1.
Curtiss-Wright Corporation (the “Company”) has heretofore adopted the
Curtiss‑Wright Corporation Retirement Benefits Restoration Plan (the
“Restoration Plan”) and has caused the Restoration Plan to be amended and
restated with respect to compensation earned after December 31, 2004, including
amendments reflected in the restatement of the Restoration Plan effective
January 1, 2009.

2.
Subsequent to the most recent amendment and restatement, the Company has decided
to amend the Restoration Plan, effective January 1, 2015, to provide for the
recoupment of overpayments made in error.

3.
Article VIII(a) of the Restoration Plan permits the Board of Directors of the
Company (the “Board”) to amend the Restoration Plan at any time and from time to
time.

4.
Pursuant to Article II of the Restoration Plan, the Board has previously
delegated to the Committee the authority to adopt certain Restoration Plan
amendments on behalf of the Company.

Amendment to the Restoration Plan:
Article IX is amended by adding a new Paragraph (j), to read as follows:
(j)
Plan Applicable Only to Payment of Benefits

The Plan will be used and applied only in accordance with its provisions to
provide the benefits hereof.  A Participant or any other person entitled to
benefits under the Plan shall have no right to any benefit, payment or other
amount (including any additional amount or increase on account of a delay in
distribution(s) or any other reason) from the Plan except as expressly provided
by the Plan. A Participant or any other person receiving any amount to which he
was not entitled under the terms of the Plan shall be liable to the Plan for
such amount and shall pay such amount to the Plan immediately upon becoming
aware that he was not entitled to such amount.
Except to the extent amended by this Instrument of Amendment, the Restoration
Plan shall remain in full force and effect.
IN WITNESS WHEREOF, this amendment has been executed on this ____ day of
__________________, 2015.









--------------------------------------------------------------------------------



 
 
Curtiss-Wright Corporation
 
 
 
Administrative Committee
 
 
 
 
 
By:
 
 
 
 
 
 
 
Date:
 
 
 




